DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
In the amendment dated 12/13/2021, the following has occurred: Claim 11 has been amended; Claim 16 has been canceled; Claim 17 has been added.
Claims 1-6, 8-15, and 17 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The amendment filed 12/13/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has submitted a “Fig. 1A” purporting to show what is meant by the limitation in claim 1 requiring “the housing of the at least one energy storage cell, with an exception of the electrical poles, is completely encased by the sleeve.” The drawing is considered to be new matter because while it shows a possible embodiment of the claim limitation, there is no specific description of this embodiment which would clearly differentiate it from the broadest reasonable interpretation of a limitation requiring “completely encased by the sleeve with the exception of the electrical poles,” since another reasonable interpretation of such a limitation would include a sleeve that encapsulated the four vertical sides and a bottom side of a prismatic battery, or a sleeve that encapsulated the circumferential in the way that it claims distinguishes over the prior art. See MPEP 608.01(I): 
In establishing a disclosure, applicant may rely not only on the description and drawing as filed but also on the original claims if their content justifies it.
Where subject matter not shown in the drawing or described in the description is claimed in the application as filed, and such original claim itself constitutes a clear disclosure of this subject matter, then the claim should be treated on its merits, and requirement made to amend the drawing and description to show this subject matter. The claim should not be attacked either by objection or rejection because this subject matter is lacking in the drawing and description. It is the drawing and description that are defective, not the claim.
It is, of course, to be understood that this disclosure in the claim must be sufficiently specific and detailed to support the necessary amendment of the drawing and description
Here, where Applicant argues that the claims are novel and nonobvious over prior art that appears to disclose a sleeve that completely encases the battery except for the electrical poles with the broadest reasonable interpretation of that limitation on the basis of a differentiating, narrower interpretation of that phrase as embodied in a newly submitted drawing, the drawing cannot be said to found in a sufficiently specific and detailed manner within the as-filed specification, and is therefore objected to as new matter
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):



Claims 1-6, 8-15, and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and 112(b) for being indefinite. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For that reason, the scope of the claims is indefinite.
	The independent claims have been amended to require wherein “the housing of the at least one energy storage cell, with an exception of the electrical poles, is completely encased by the sleeve.” Support for this amendment appears to come from the specification: e.g. “the different variants of the sleeve explained above can be designed in such a manner that they encase or cover the housing at least in the sections in which the insulation is necessary and desired […] [the energy store according to the invention can be configured in such a manner that the housing of the at least one energy storage cell, with the exception of the electrical poles, is completely surrounded by the sleeve” (paras 0025-0026) and  “each of the energy storage cells 2 is equipped with an insulating sleeve which very particularly preferably completely encases the respective energy storage cell 2” (para 0056). No drawings show what is meant by “completely encased.” The as-filed drawings do not depict even one embodiment of the sleeve. 
	Applicant’s Remarks filed 11/9/2021 argue that the prior art does not show sleeves “completely encasing” the battery cells “with an exception of the electrical poles.” But it is not clear what is meant by “electrical poles.” Previously cited Meintschel and Hartmann show sleeves that completely encase the battery cells except for a top section where the poles are, and it is not clear how or if the instant invention might differ, since no clear drawing is shown, and there is no clear explanation of what  60 very similar to that in Meintschel and Hartmann (Fig. 3A) that is referred to as “encasing” (see e.g. claim 2) . Similarly, US 2007/0273327 shows an insulating sleeve 31 (Fig. 2) that “encases” the battery unit (para 0034) yet has an open top. Hartmann itself uses the word “encase”” at several points to refer to its sleeves (paras 0091, 0092, 0093, 0097, et al.). Applicant does not actually delineate what a “pole” is, nor does it teach a clear embodiment showing a “complete encasement” that is different in structure or function from the “encasing” sleeves known in the art. While Applicant appears to argue that a sleeve cannot “completely encase” without a “top” to the sleeve, this is not made explicit in the specification or in the instant drawings, and cannot be inferred as an inherent limitation thereof. It is therefore unclear what the limitation ““the housing of the at least one energy storage cell, with an exception of the electrical poles, is completely encased by the sleeve” positively requires. The Office has interpreted it broadly to refer to sleeves that “encase” consistent within the conventional depictions found in the prior art, absent any particularly defined or depicted difference that can Applicant can point to. 
	Claim 11 is rejected under § 112(b) for being indefinite. It has been amended to require “at least one of the sleeves of the energy storage cells has a different structure than other ones of the sleeves of the energy storage cells.” This claim was previously rejected for being indefinite because it was unclear what the metes and bounds of a “being different” were. See Non-Final Rejection of 9/8/2021. The phrase “wherein the sleeves of the energy storage cells have a different structure than other ones of the sleeves of the energy storage cells” is indefinite because it is it unclear what structure is necessitated by the limitation. Different in what relevant way? There is not a clear contrast in the claim, and “different structure” by itself is too vague to establish clear metes and bounds of the claim. What if one sleeve is 
	The dependent claims are rejected for depending on rejected independent claims.


Claim Rejections - 35 USC § 102/103
Claims 1-11, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or, in the alternative, as obvious over Hartmann (US 2016/0226042 to Hartmann et al.).
	Regarding Claims 1 and 15, Hartmann teaches:
battery modules for vehicles (paras 0002-0005) comprising a plurality of energy storage cells connected to one another and lined up and abutting one another in a housing (see e.g. Fig. 2A and 2C showing conventional packs)

    PNG
    media_image1.png
    722
    652
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    899
    629
    media_image2.png
    Greyscale

wherein the energy storage cells are lined up and abut one another and each comprise a housing (see Fig. 1E) having electrical poles formed on a surface of the housing and wherein the poles are connected to each other to form a battery pack (e.g. para 0089)

wherein the energy storage cells have sleeves 420 that encase the housing of each one energy storage cell such that the housings are electrically insulated from one another (Figs. 4B and 4C), wherein the cylindrical cells only have a top opening for each of the poles (i.e. the outside rim forms a pole and the central raised portion forms another holes, as was known in the art), and particular embodiments wherein the cells are entirely surrounded on other surfaces
	While Hartmann appears to disclose sleeves that “completely encase” the cells apart from a top opening for receiving the poles, insofar as Applicant disputes the “completeness” of the encasing, it would have been obvious to one of ordinary skill in the art to completely encase the cells, since the prismatic cells, at least, are shown entirely encasing 5 of 6 prismatic sides, and because it would have been obvious to entirely encase either the bottom and sides of a cylindrical battery in order to insulate the cases from contacting any metal components of a housing or to encase the cylindrical sides while leaving poles at either end exposed, based on any of the conventional designs of cylindrical cells in the art, since Hartmann, as well as the other cited prior art in this case, renders obvious encasing cells to 1) prevent physical shocks 2) to prevent short circuits and 3) to improve heat distribution (see e.g. paras 0099-0100) of Hartmann. 
	Regarding Claims 2-6 and 17, Hartmann teaches:
embodiments with shrink-wrapped type plastic casing (e.g. para 0107)
embodiments with injection-molded plastic (para 0307)
embodiments with elastomer (para 0126)
embodiments comprising a polymer matrix with two or more materials including a shrink wrap and an elastomer (see e.g. paras 0101-0107)
	Insofar as claim 17 requires at least one sleeve comprising plastic and at least one sleeve comprising an elastomer, Hartmann appears to teach a hybrid sleeve design that reads on the claim (paras 0101-0107). Insofar as the claims require two different sleeves wholly comprised of different KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 8-10, Hartmann teaches:
identical sleeves for every cell, wherein the sleeves completely surround the cell (Fig. 4b, etc.)
	Regarding Claim 11, Hartman teaches:
different embodiments for cells with different structures, including sleeves that accommodate a particular battery shape (compare Figs. 4A and 4B), or different materials depending on the composition of the electrochemical cells and packs with different heat transfer rates (para 0077)
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art to use different sleeves for different battery (packs) with the motivation to accommodate differently shaped batteries or to control heat dissipation rates throughout the battery pack (see e.g. para 0110 suggesting different combinations or blends of various elements in the thermal layers and para 0114 suggesting that “various compositions and other materials” can be combined “in order to create a configuration that worked for a specific purpose”). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2016/0226042 to Hartmann et al.) in view of Park (US 2011/0287298 to Park et al.).
	Regarding Claims 12-14, Hartmann teaches:
conventional energy storage packs each with an insulating sleeve (see Figs.)
	Hartmann does not explicitly teach:
the sleeves being in contact with a base plate, side struts, and end plates
	Hartmann shows prismatic cells (Fig. 4) which would have been obvious to use in a conventional cell pack like that depicted in Park (see e.g. Fig. 2). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to use the sleeve-insulated cells in Park with the motivation to improve safety, or to provide the sleeves disclosed in Hartmann to insulate adjacent cells in a conventional battery pack having a base plate, side struts, and end plates, with the motivation to reduce the possibility of short circuits. 

Response to Arguments
The Remarks submitted 12/13/2021 have been considered but are not persuasive. Applicant argues that the sleeve in Hartmann “only surrounds the vertical walls of each battery cell” and “does not disclose that the sleeve is formed on any portion of the top surface or the bottom surface of each battery cell” (page 9 of 11). The Office submits that a top and bottom in Hartmann are coterminous with the claimed “pole” and that the sleeves “completely encase” the batteries except for the poles. Applicant’s new Fig. 1A is objected to as new matter for lack of adequate description in the as-filed specification, and insofar as Applicant cannot provide a clear and persuasive definition of what the specification means by “pole,” the claims are rejected under § 112 for lack of definiteness in that term. Applicant’s argument on page 10 of 11, for example, that “Hartman explicitly states the top end of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723